DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/31/2022 has been considered by the examiner.

Response to Amendment

The Amendments filed 06/21/2022 responsive to the Office Action filed 04/01/2022 has been entered. Claim 5 has been amended. Claims 1-4 were previously withdrawn. Claims 1-8 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 5-7 filed 06/21/2022, with respect to the rejection of the claim 5 under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgin et al. (US 9,586,380).

With respect to claim 5, Burgin teaches a method for manufacturing a workpiece (“Production method”, Co 4 li 40), comprising a heating step of heating the workpiece containing a carbon fiber reinforced plastic containing a carbon fiber and a resin as its material (“high modulus reinforcing fibres are blended with matrix forming material in the form of polyamide fibres, flakes or powder to form a web …This web is then heated using saturated steam”, Co 4 li 41-45; and “The reinforcement fibers can be…carbon fibers”, Co 7 li 19-21), wherein 
the heating step comprises: 
a steam heating step of heating at least a part of the workpiece including its surface to a temperature higher than a softening temperature of the carbon fiber reinforced plastic by bringing superheated steam into contact with the surface of the workpiece (“This web is then heated using saturated steam to melt the polyamide matrix material at a temperature”, Co 4 li 45-46; and “the two halves of the mould have in and out lets 7,8 through which the saturated steam can flow into the mould cavity coming in direct contact with the multilayer material to be consolidated and laminated”, Co 11 li 51-54); and 
a direct heating step of inserting a heat-transfer member (“saturated steam”) through the surface of the workpiece into the part of the workpiece including the surface whose temperature has reached the softening temperature and thereby directly heating an inside of the workpiece (“The use of polyamide in a discrete form like flakes, powder or fibers, is necessary to guarantee a discrete binding of the reinforcement fibers, to obtain a porous but consolidated structure.”, Co 5 li 66- Co 6 li 2; since Burgin teaches the porosity of the reinforcement layer, one would have appreciated that the applied saturated steam is capable of being inserted through the porous reinforcement layer and melting the polyamide matrix material therebetween.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 9,586,380) as applied to claim 5 above.

With respect to claims 6 and 7, Burgin as applied to claim 5 above teaches that the two halves of the mould have in and out lets 7,8 through which the saturated steam can flow into the mould cavity coming in direct contact with the multilayer material to be consolidated and laminated (Co 11 li 51-54), i.e., one would have appreciated that the inlet would correspond to the superheated-steam nozzle configured to spout out the superheated steam. Burgin further teaches that the mould cavity can be formed in the wanted three-dimensional shape of the final trim part (Co 11 li 46-48), i.e., the in and out lets 7,8 are in contact with the layer material. Even if Burgin does not explicitly teach that the superheated-steam nozzle is inserted through the surface of the workpiece, one would have found it obvious to insert the superheated-steam nozzle through the surface of the layer for the purpose of obtaining the same effect – melting the polyamide matrix inside the layer. Furthermore, in view of the depth of insertion of the superheated-steam nozzle, Burgin discloses touching the layer with the superheated-steam nozzle except for inserting the superheated-steam nozzle through the layer. One would have found it obvious to insert the superheated-steam nozzle through the surface of the layer for the purpose of obtaining the same effect – melting the polyamide matrix inside the layer since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same result.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burgin et al. (US 9,586,380) as applied to claim 5 above, and further in view of Sakui et al. (US 9,894,714).

With respect to claim 8, Burgin as applied to claim 5 above teaches that the porous web comprising the polyamide matrix material and carbon fibers is heated using saturated steam to melt the polyamide matrix material, and further teaches that using a direct steam moulding process on polyamide as a binding material, the softening and melting point of polyamide under steam pressure is shifted to a temperature lower as the normal melting temperature of polyamide measured according to DSC (Co 4 li 10-14) and using direct steam moulding on additional foam layers did not have any negative effect, for instance melting of the foam, on the acoustic properties of the foam layer, thus maintaining the advantageous acoustic properties of skinless open cell foam as produced (Co 4 li 24-27), but does not explicitly teach controlling a temperature of the superheated steam based on a surface temperature of the workpiece measured by a thermometer in the steam heating step, and controlling a depth of insertion of the heat-transfer member and the temperature sensor into the workpiece based on the internal temperature in the direct heating step.
In the same field of endeavor, heating method, Sakui teaches to rectify a temperature irregularity in a material to be heated by appropriately heating (Co 1 li 55-57) a heating method includes detecting temperature information of a plurality of areas of the material to be heated by temperature detection means, and controlling heating of the material to be heated based on the temperature of each of the plurality of areas of the material to be heated detected by the temperature detection means (Co 2 li 1-3, 5-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Burgin with the teachings of Sakui and incorporate the temperature detection means with Burgin’s mould, and perform detecting temperature information detected by the temperature detection means and controlling heating based on the detected temperatures in order to rectify a temperature irregularity in a material to be heated. One would have found it obvious to select the optimum positions of temperature detection means by routine experimentation in order to detect the plurality of areas of the material to be heated and evenly heat the layer to the desired temperature. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742